Citation Nr: 0119058	
Decision Date: 07/12/01    Archive Date: 07/24/01

DOCKET NO.  95-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a disability 
manifested by chest pain.



REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a September 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) from 
which the veteran perfected a timely substantive appeal.  

The appeal was previously before the Board in June 1997, when 
it was remanded for further evidentiary development.  In 
February 2001, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  A cervical spine X-ray series conducted following the 
veteran's automobile accident in November 1992 was 
interpreted as negative for cervical spine pathology.  His 
separation examination in December 1992 was negative for 
spine or musculoskeletal problems.

2.  Competent medical opinion of record is to the effect that 
the veteran's currently-shown cervical spine pathology is 
unrelated to the veteran's in-service motor vehicle accident.

3.  During service, the veteran complained of chest pain.  No 
specific cause was diagnosed. 

4.  A current disability causing the veteran's reported chest 
pain has not been identified by competent medical evidence.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not was first manifested 
during service or during the one year presumptive period 
after service; was not incurred in service; and is not 
otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2.  A disability manifested by chest pain was not first 
manifested during service or during the one year presumptive 
period after service; was not incurred in service; and is not 
otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cervical spine disability and for a disability manifested 
by chest pain.

In the interest of clarity, a common statement of pertinent 
law and VA regulations will be presented, followed by a 
discussion of the preliminary matter of whether VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  The two issues on appeal will 
then be analyzed separately. 

Relevant law and regulations

Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  

In the absence of proof of a present disability there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability." The Court further stated that where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection.  Brammer, 3 Vet. App. 
at 225.

When a chronic disease such as arthritis or heart disease 
becomes manifest to a degree of 10 percent within one year of 
a veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to these issues.  In 
particular, it is important to note that the RO had denied 
the claims as not being well-grounded, which standard has 
been rendered obsolete by the VCAA.  However, after the 
passage of the VCAA, the RO readjudicated the claims on the 
merits and issued a Supplemental Statement of the Case 
reflecting the new posture in February 2001.  

In response to the Board's June 1997 remand, which 
specifically instructed the RO the schedule specialist 
examinations to determine the nature and etiology of the 
veteran's claimed disabilities, VA has attempted to furnish 
evidence which would tend to show a connection between the 
veteran's service and his claimed disabilities, to no avail.  
VA provided the veteran with multiple medical examinations.  
No connection has been identified, however, and no additional 
avenues of inquiry have been identified.  The Board concludes 
that VA has fulfilled the statutory duty to assist with 
regard to obtaining a nexus opinion as defined by VCAA.

The veteran has been informed of the types of evidence that 
could be submitted by him in support of his claims.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  Subsequent to the Board's June 1997 
remand the veteran was provided with two VA orthopedic 
examinations and two cardiology examinations for purposes of 
identifying any nexus to service.  The veteran has not 
pointed to any pertinent evidence which exists and which has 
not been associated with his claims folder.  In addition, the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims and has 
presented written contentions for the record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  


1. Entitlement to service connection for a cervical spine 
disability.

The veteran is seeking service connection for a disability of 
the cervical spine.  He contends that his current cervical 
spine symptomatology can be traced back to a motor vehicle 
accident in service.

Factual background

The veteran's spine and musculoskeletal system were deemed to 
have been normal during a pre-enlistment physical examination 
in December 1990.  The veteran did not report any complaints 
or symptomatology in the area of his cervical spine prior to 
his induction into service.

According to the veteran's service medical records, he was 
the driver of a car which was involved in a motor vehicle 
accident in November 1992.  Hospital records show that the 
veteran sustained multiple abrasions on his forehead and 
right cheek, including one laceration which required sutures.  
A computed tomography scan of his head was interpreted as 
negative.  A cervical spine X-ray series was also interpreted 
as negative for injury.  He was kept in the hospital for 
observation for twenty-four hours and then released.  

The report of the physical examination conducted in 
conjunction with the veteran's separation from service in 
January 1993, approximately two months after the accident, 
reflects that his spine and musculoskeletal system were 
deemed normal at that time.  No complaints involving the 
veteran's neck are reflected on the medical history portion 
of the examination report.  On the portion of the report 
which the veteran himself completed, he noted he had had a 
head injury in the November 1992 motor vehicle accident.  He 
indicated he had not had any recurrent back pain.

During a VA examination in May 1994, the veteran complained 
of neck pain and headaches.  Physical examination revealed 
pain upon rotation of the neck to the right, but there was no 
evidence of muscle spasm.  X-ray films were interpreted as 
showing degenerative disc disease of C5-C6.  A January 1995 
X-ray of his lumbar spine was interpreted as showing 
degenerative changes at the L4-5 level.

During a July 1998 VA examination, the veteran reported 
having chronic neck and lower back pain, although he 
indicated he was not experiencing any back pain at the time 
of the examination.  An August 1998 X-ray study confirmed 
degenerative changes and narrowing of the disc spaces at C4-5 
and C 5-6 in the cervical spine.

Following an April 1999 VA examination, the examiner rendered 
a diagnostic impression of "minor degenerative joint 
disease, cervical and thoracic spine, with essentially normal 
exam clinically," but did not comment upon any nexus to 
service.  X-ray films taken at that time were interpreted as 
showing narrowed intervertebral disc spaces C3 through C6 
with posterior osteophytes that could potentially cause 
spinal stenosis.  No other bony abnormalities were 
appreciated and the overall alignment of the vertebral bodies 
were normal.  

A June 1999 magnetic resonance imaging scan showed multilevel 
degenerative disc disease with prominent narrowing at C4-5, C 
5-6, and C6-7, with facet hypertrophy and uncinate spurring 
resulting in neural foraminal stenosis on the right.  

Following a November 2000 VA examination, the examiner 
rendered a diagnosis of multilevel degenerative disc disease 
and degenerative joint disease of the cervical spine, with 
resulting limitation of neck motion.  In commenting upon the 
possibility of a nexus between the veteran's current symptoms 
and the automobile accident in service, the examiner made the 
following statement:

As far as the etiology is concerned, with 
the history of neck pain lasting just 
about a month [after the automobile 
accident], then coming back but just 
intermittently with the longest period of 
pain being four weeks in 6/99 this is 
really not compatible with the motor 
vehicle accident being the cause of his 
findings on the MRI of 6/29/99.  
Additionally, I am not able to find 
anything in the [service medical records] 
that would substantiate any claim of 
significant neck discomfort.  I believe 
therefore that his current condition is 
not related to the motor vehicle accident 
in 1992 when he was in the service, as 
opposed to aging changes, degenerative 
disc disease at the multilevel situation.  
This is stated to a reasonable degree of 
medical probability.  

Analysis

There is no indication that the veteran experienced cervical 
spine problems in service.  As discussed above, the cervical 
spine X-ray series conducted following the veteran's 
automobile accident in November 1992 was interpreted as 
negative for cervical spine pathology and the separation 
examination in December 1992 was negative for spine or 
musculoskeletal problems.  

The first medical diagnosis involving the veteran's cervical 
spine was degenerative disc disease at C5-C6 shown upon the 
May 1994 X-ray.  This finding came over one year after the 
veteran's separation from service in January 1994.  
Because degenerative joint disease was not manifested within 
the one year presumptive period after the veteran's discharge 
from service, service connection for arthritis of the 
cervical spine under the presumptive provisions set forth in 
38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307 and 
3.309 is not warranted.  In the absence of evidence that 
arthritis was manifested during the presumptive period, 
arthritis cannot be legally presumed to have been incurred 
during service.  
  
Despite multiple efforts on the part of the VA, no medical 
opinion links this degenerative disc disease to the veteran's 
period of service or to any event therein.
Indeed, following a review of the veteran's records and a 
clinical examination, however, the November 2000 examiner 
concluded that the veteran's current cervical spine pathology 
is not related to the automobile accident, but rather is 
related to the veteran's natural aging process.  There is no 
competent medical opinion to the contrary of record.

The veteran has contended that his current cervical spine 
problems can be traced back to the automobile accident in 
November 1992.  However, it is now well established that lay 
persons untrained in medicine, such as the veteran, provide 
evidence constituting a medical conclusion, such as an 
opinion as to the etiology of a disease.  Medical evidence 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  See 
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's own contentions as to the cause of his neck 
problems cannot be viewed as competent or probative evidence.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a cervical 
spine disability.  The medical evidence of record indicates 
that the veteran's currently-shown cervical spine pathology 
was not initially manifested during service or within the one 
year presumptive period after service, and it has not been 
otherwise linked to service or to any event in service, 
including the November 1992 automobile accident.  The only 
competent medical opinion of record which directly addresses 
the issue of a relationship between the automobile accident 
and the currently-shown cervical degenerative disc disease 
and degenerative joint disease weighs against the veteran's 
claim.  In essence, the only evidence in the veteran's favor 
is his own lay opinion, which as indicated above must be 
discounted.  

For the above-stated reasons and bases, the benefit sought on 
appeal, service connection for a disability of the cervical 
spine, is denied.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

The veteran contends that his currently-shown heart problems 
are related to the chest pain which he experienced in service 
and that service connection should be granted on this basis.

Factual background

According to the report of the physical examination conducted 
upon the veteran's entrance into service, his lungs and 
chest, heart, vascular system, and abdomen and viscera were 
all deemed to have been normal upon examination.  On the 
report of medical history, which the veteran completed 
himself, he checked that he had not had and did not have at 
the time any heart trouble or murmur, pain or pressure in his 
chest, stomach, liver, or intestinal trouble, or frequent 
indigestion.  

During service, the veteran reported having chest pains upon 
several occasions.  In August 1991, he complained of 
"intermittent vise-like chest pain" which was not 
associated with nausea, vomiting or diaphoresis.  The 
physician who examined him rendered an impression of "chest 
pain, uncertain etiology," and recommended that the veteran 
be seen in an emergency room as soon as possible.  Emergency 
room records dated the same day reflect that the chest pain 
had spontaneously resolved without medication and the 
diagnostic impression was "probably noncardiac chest pain."  
An electrocardiogram showed sinus bradycardia and was 
interpreted as "borderline."  The veteran was referred for 
an expert consultation.  A stress test was performed three 
days later.  During the test, "frequent localized lower left 
parasternal pain similar to before" was elicited.  However, 
there was no decreasing sinus tachycardia, arrhythmia, or 
ectopy to suggest cardiac ischemia, according to the 
physician who interpreted the test results.  The test was 
interpreted as negative and the veteran was ordered to return 
to full duty.

Approximately a week later in August 1991, the veteran 
returned with complaints of continued chest pain.  Upon 
examination, the physician noted "doubt cardiac 
abnormality."  The impression was of atypical chest pain, 
with esophageal dysmotility, reflux, and gastritis to be 
ruled out.  The veteran was given Tagamet with instructions 
to return to the clinic in seven days, at which time a 
referral for a gastrointestinal consultation would be 
considered.

The report of a gastrointestinal consultation conducted in 
September 1991 is of record.  According to the report, the 
trial of Tagamet had resulted in no improvement and the 
veteran was still in pain.   Following the clinical 
examination, the physician assessed "non-cardiac chest 
pain" and probable reflux.  Prescription medication was 
suggested and the veteran was instructed to return in a 
month.  A laboratory reported dated in November 1991 
indicates that the veteran had a negative barium swallow.

According to a December 1992 optometry report, the veteran 
provided a history of having had a heart murmur in high 
school.  

The report of the January 1993 general medical examination 
conducted in conjunction with the veteran's separation from 
service indicates that the veteran's lungs and chest, heart, 
vascular system, and abdomen and viscera were considered to 
have been normal, and that he had no chronic medical 
problems.  On the medical history portion of the report, 
however, he indicated that he had experienced pain or 
pressure in his chest and palpitations or pounding of his 
heart.  Next to each of these entries, the examining 
physician noted that the veteran had had a normal exercise 
stress test.

A VA examination was accomplished in July 1998.  In 
connection with the examination, the examiner reviewed the 
1991 electrocardiogram and deemed it "benign."  The 
examiner rendered a diagnosis of "atypical chest pain, 
probably related to a musculoskeletal issue."  

A VA cardiovascular examination was conducted in August 1998.  
Upon examination, the chest was clear to auscultation and 
percussion, there was regular rate and rhythm with a normal 
S1 and S2, both soft in nature.  There was a 2/6 systolic 
murmur noted at the apex, radiating to the left axilla that 
appeared to be a regurgitant murmur in nature.  The examiner 
requested a thallium stress test, which was conducted in 
September 1998.  The report of this test shows that there was 
diaphragmatic attenuation of the inferior wall, but that the 
study was otherwise normal.  The diagnostic impression was 
"no evidence of stress-induced myocardial ischemia."  

An echocardiogram was performed in February 1999.  The 
results were interpreted as showing a normal left ventricle 
size, with a left ventricular ejection fraction of 55-
60 percent and a markedly hypokinetic posterolateral base.  
There was a sigmoid septum with small subvalvular left 
ventricular gradients.  The mean gradient was 6 mm Hg.  There 
was normal aortic valve morphology and function with no 
aortic insufficiency seen.  The interpreting physician 
commented that the subvalvular gradient may have accounted 
for the outflow murmur.

Another VA examination was conducted in April 1999.  The 
examiner reviewed the veteran's claims file, performed a 
clinical examination, during which no gallops, rubs or 
murmurs were noted, and made the following comments:  

The patient's chest pain is not of 
cardiac origin.  The patient's chest pain 
is most likely of gastroesophageal reflux 
disease, and is noted to be significant 
only with . . . association with spicy 
food.  The patient does not have any 
cardiac manifestations.  He has had two 
negative tests, including exercise 
treadmill and a nuclear scan which does 
not reveal any ischemia.  The patient's 
symptoms, during 1991, and at this time, 
may or may not be related.  It is unclear 
since I was not present at the episode in 
1991.  I can only surmise that the 
current history of chest pain, which 
dated back approximately one year ago, is 
noted to be related to his 
gastroesophageal reflux disease.

An electrocardiogram dated in June 1999 is of record.  
According to the written interpretation, the 
electrocardiogram reflects marked sinus bradycardia with 
sinus arrhythmia and a septal infarct of undetermined age.  
No subsequent medical records are contained in the claims 
file.

Analysis

The veteran in essence indicates that he has a disability, 
manifested by chest pain, which had its inception during 
service.   Although the veteran is competent to describe his 
symptomatology, as indicated above he is not competent to 
ascribe such symptomatology to a medical diagnosis.  See 
Espiritu, supra.

The Board observes that there have been three potential 
causes of the veteran's reported chest pain which have been 
at least mentioned in the medical records:  heart disease, 
gastrointestinal disease and musculoskeletal causes.

The veteran's service medical records do not contain evidence 
confirming the presence of a chronic disability, either 
cardiovascular, gastrointestinal or musculoskeletal, in 
service.  Rather, the veteran's service medical records 
indicate that no chronic disability was identified.  Heart 
disease was specifically ruled out after testing, including a 
stress test.  There was a suggestion of reflux, but no 
gastrointestinal disease was ever specifically diagnosed; a 
barium swallow was negative.  Musculoskeletal problems appear 
not to have been mentioned as a possible cause during 
service.  Thus, there is no contemporaneous service evidence 
demonstrating that the veteran had a chronic disability 
involving his cardiovascular, gastrointestinal and/or 
musculoskeletal systems which was responsible for the chest 
pain he experienced in service.  

Moreover, the medical evidence does not reflect that any 
current disease entity is related to the chest pain reported 
by the veteran during his service.  None of the three VA 
examiners who were requested to identify a nexus between the 
veteran's service complaints and any current disability were 
able to do so.  

In the opinion of the Board, the opinion of the April 1999 VA 
examiner carries great weight of probative value.  The 
examiner was provided with the veteran's service and post-
service medical records and performed a comprehensive review 
of them in addition to performing a clinical examination of 
the veteran himself.  As set forth in detail above, the 
examiner concluded that the veteran's chest pain was not 
caused by a cardiac disease, but was likely caused by 
gastroesophageal problems.  

The Board wishes to stress that there has never been a 
diagnosis of a chronic gastrointestinal disorder.  In the 
absence of a disability, service connection may not be 
granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

The Board has no reason to doubt that the veteran may 
occasionally experience pain in the area of his chest.  There 
is some suggestion in the medical records that such 
occasional pain may be related to ingestion of spicy foods.  
Se the April 1999 report.  However, the Court has held that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).Thus, 
although it is apparent that the veteran has experienced 
chest pain at  times during service and after, multiple 
physicians, after multiple tests and studies, were unable to 
identify a specific disability entity underlying the pain.  

The Board further observes that cardiovascular disease as a 
cause of the veteran's chest pain has been specifically ruled 
out on a number of occasions both during and after service, 
most recently by the April 1999 VA examiner, quoted above. 

With respect to cardiovascular disease, the Board observes in 
passing that the veteran had a separate, specific claim of 
entitlement to service connection for hypertension, which was 
denied by the Board's decision dated June 30 1997.  The Bord 
noted that the veteran, who had enlisted at age 35, had high 
blood pressure readings on enlistment but that blood pressure 
readings during service were all within normal limits. The 
Board concluded that the veteran's pre-existing hypertension 
as not aggravated by service.  Indeed, the Board remarked 
that the blood pressure readings on separation were 
considerably lower than those on enlistment.  The issue of 
service connection for hypertension has evidently not again 
been raised by the veteran.   
 
The Board also notes that several physicians have noted the 
presence of a murmur, but none have identified any disability 
or impairment arising from the murmur.
The veteran, during service in December 1992, indicated to an 
examiner that a heart murmur had been identified when he was 
in high school.  There is no evidence whatsoever of record 
that the heart murmur is related to the veteran's chest pain.  
In any event, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation, and service connection may not be granted 
therefor.  See 38 C.F.R. § 3.303(c), 4.9 (2000); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein.
 
In summary, for the reasons and bases articulated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
manifested by chest pain.  No specific disability was 
identified during service, and no specific disability is 
identified currently, despite extensive application of 
government medical resources.  In essence, the veteran's 
occasional chest pain, which was suspected by the April 1999 
examining physician to be related to ingestion of spicy 
foods, does not constitute a disability for which service 
connection can be granted.  See Rabideau and Sanchez-Benitez, 
supra.  The veteran's claim is therefore denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a disability manifested by chest pain 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

